[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     FEBRUARY 6, 2012
                                            No. 11-12879
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                           D.C. Docket No. 4:10-cr-00005-RLV-WEJ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,

                                                versus

ALBERT VERNON NORTON,

llllllllllllllllllllllllllllllllllllllll                          Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (February 6, 2012)

Before HULL, MARCUS and BLACK, Circuit Judges.
PER CURIAM:

       Albert Vernon Norton appeals his total sentence of 264 months in prison, after

pleading guilty to the charge of receiving child pornography, in violation of 18 U.S.C.

§ 2252(a)(2) and (b). On appeal, Norton argues that: (1) the district court failed to

rule upon his objections to the presentence investigation report (“PSI”), failed to

consider all of the 18 U.S.C. § 3553(a) statutory factors, and failed to adequately

explain the reasons for the sentence it imposed; and (2) his sentence was

substantively unreasonable because, in light of all of the circumstances, including his

poor health, the sentence was longer than necessary to meet the goals of § 3553.

After careful review, we affirm.

       We review issues first raised on appeal under a plain error standard. United

States v. Chisholm, 73 F.3d 304, 307 (11th Cir. 1996). A court of appeals has

discretion to correct plain errors or defects affecting substantial rights. Id. We

exercise this discretion only if: (1) there is error, (2) the error is plain, (3) the error

affects substantial rights, and (4) the error seriously affects “the fairness, integrity, or

public reputation” of the defendant’s sentencing proceeding. United States v. Olano,

507 U.S. 725, 733-34 (1993). We review the sentence a district court imposes for

“reasonableness,” which “merely asks whether the trial court abused its discretion.”




                                             2
United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United

States, 551 U.S. 338, 351 (2007)).

      In reviewing sentences for reasonableness, we typically perform two steps. Id.

First, we “‘ensure that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the Guidelines range, treating

the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence -- including an explanation for any deviation from the Guidelines range.’”

Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

      If we conclude that the district court did not procedurally err, we must consider

the   “‘substantive   reasonableness     of   the   sentence    imposed    under    an

abuse-of-discretion standard,’” based on the “‘totality of the circumstances.’” Id.

(quoting Gall, 552 U.S. at 51). This review is “deferential,” requiring us to determine

“whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). “[W]e will not second guess the weight (or lack thereof) that the

[district court] accorded to a given factor ... as long as the sentence ultimately

imposed is reasonable in light of all the circumstances presented.” United States v.

Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis

                                          3
omitted), cert. denied, 131 S.Ct. 2962 (2011). We will “vacate the sentence if, but

only if, we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving at

a sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” See United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc)

(quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

         “[E]specially” in the context of child sex crimes, we “expect sentences within

the advisory guidelines range to be reasonable.” United States v. Sarras, 575 F.3d

1191, 1220 (11th Cir. 2009). Norton bears the burden of demonstrating that his

sentence is unreasonable. United States v. Turner, 626 F.3d 566, 573 (11th Cir.

2010).

      As an initial matter, Norton did not preserve the issue of the district court’s

supposed failure to rule on his objections to the PSI for appeal. Moreover, he has not

shown that the district court committed error -- plain or otherwise. The record shows

that the district court considered and ruled upon his objections, specifically saying

after hearing Norton’s arguments that it would “adopt the findings of the [PSI],

including those where there have been objections.” In addition, Norton has not

attempted to show that any such error could have affected his substantial rights, and

has abandoned any argument on the merits of his objections.

                                           4
      Nor has Norton shown that his sentence was unreasonable. While Norton

objected to his sentence based only on substantive unreasonableness and not on

procedural unreasonableness, under any standard of review, his sentence was

procedurally reasonable. There is no indication that the district court treated the

guidelines as mandatory or failed to consider the relevant § 3553 factors. The court

did not base the sentence on erroneous facts, and it offered a sufficient explanation

for its selection of the sentence it imposed.

      The sentence, which was within the guideline range, was also substantively

reasonable. Receiving child pornography is a serious crime that victimizes children.

In addition to the seriousness of the offense, the district court was required to

consider the history and characteristics of the defendant, and the need to protect the

public from the defendant’s future criminal conduct. In this regard, Norton’s prior

convictions for sex offenses against children weigh strongly in favor of the

imposition of a lengthy sentence. The district court did not ignore any of the § 3553

factors. Rather, the record demonstrates that the court considered Norton’s arguments

regarding his ill health and other factors, and decided these factors were outweighed

by the need to protect the public and the seriousness of the offense. Because the

sentence reflects a proper balancing of the § 3553(a) factors, Norton has not met his

burden to show an abuse of discretion. Accordingly, we affirm the sentence as

                                           5
reasonable.

      AFFIRMED.




                  6